Dismissed and Memorandum Opinion filed July 31, 2008







Dismissed
and Memorandum Opinion filed July 31, 2008.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00472-CV
____________
 
SONJA LEONARD, Appellant
 
V.
 
J. P. MORGAN, ET AL., Appellees
 

 
On Appeal from the County Civil
Court at Law No. 2
Harris County ,
Texas
Trial Court Cause No.
912621
 

 
M E M O R
A N D U M  O P I N I O N
This
appeal is from a judgment signed April 7, 2008.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  On June 30, 2008,
notification was transmitted to all parties of the Court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  Appellant filed no response.




In
addition, our records show that appellant has neither established indigence nor
paid the $175.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent); Tex. R. App. P. 20.1 (listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same). 
On June 24, 2008, this court notified appellant that the
filing fee was past due and the appeal was subject to dismissal for failure to
pay the filing fee.  To date, appellant has not paid the filing fee or otherwise responded to this
court=s notice.  See Tex. R. App. P. 42.3. 
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July
31, 2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce.